NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 16 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    21-10020

                Plaintiff-Appellee,             D.C. Nos.
                                                1:93-cr-05046-DAD-1
 v.                                             1:93-cr-05046-DAD

RAUL AMEZCUA,
                                                MEMORANDUM*
                Defendant-Appellant.

                   Appeal from the United States District Court
                      for the Eastern District of California
                    Dale A. Drozd, District Judge, Presiding

                            Submitted April 15, 2021**
                             San Francisco, California

Before: WARDLAW, GOULD, and OWENS, Circuit Judges.

      Raul Amezcua appeals from the district court’s order denying his motion for

compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i). The district court held

that Amezcua had not shown “extraordinary and compelling” reasons warranting

his release. 18 U.S.C. § 3582(c)(1)(A)(i). In doing so, the district court appears to


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
have relied on the U.S. Sentencing Commission’s policy statement in U.S.

Sentencing Guidelines Manual (“U.S.S.G.”) § 1B1.13. After the district court’s

decision, we held that “the current version of U.S.S.G. § 1B1.13 is not an

‘applicable policy statement[ ]’ for 18 U.S.C. § 3582(c)(1)(A) motions filed by a

defendant.” United States v. Aruda, No. 20-10245, 2021 WL 1307884, at *4 (9th

Cir. Apr. 8, 2021) (per curiam). “The Sentencing Commission’s statements in

U.S.S.G. § 1B1.13 may inform a district court’s discretion for § 3582(c)(1)(A)

motions filed by a defendant, but they are not binding.” Id.

      In light of our intervening decision in Aruda, we vacate and remand so that

the district court can reassess Amezcua’s motion for compassionate release under

the standard set forth there. We offer no views as to the merits of Amezcua’s

§ 3582(c)(1)(A)(i) motion.

      VACATED AND REMANDED.




                                         2